                        460-   Exl'culil>n1\ gai 1i--t Pmpcrl). To Sherill .                        • 20 15 by   BlumbergE,xcelslor. Inc .. PuaL,sHER . NYC 1 124 1
                               Enfon.:em1.:11
                                         1of ~loney Judgment.Ul.mk Court. 4-1 N                                                                www .blumberg .com




        SUPREME      COURT OF THE STATE OF NEW YORK
        COUNTY OF NEW YORK                                                                                                In dex No . 652137/2016
        AZADEH NASSER AZAR! ,

                                                                                        Plaintiff
                              against                                                                                    EXECUTION
        WANSDOWN PROPERTIES CORPORATION, N.V.,

                                                                                       Defen dant




        TO THE SHERIFF                  OF ANY COUNTY OR ANY MARSHAL IN THE CITY OF NEW YORK, GREETING:

               WHEREAS, in an action in the Supreme       court of the State of New York
        count y of New York              between Azadeh Nasser Azari
                                                                                                                                      as plaintiff                 and
        Wansdown Properties Corporation N.V.
E-                                                                                                           as defend ant
0
z     who are all t he parties named in said acti on, a judgment was entered on April 21, 2016
      in favor of Plaintiff Azadeh Nasser Azari                                                        jud gment cred i tor
      and against Defendant Wansdown Properties Corporation N.V.                                         judgment debtor
      whose l ast known addre ss is 29 Beekman Place , New York , NY 10022
if)
-<i::
      in the amount of $               2,700,225.00 includin g costs, of which $                  2,700 ,225.00 together
.....
..... with interest thereon from April 21, 2016                       remains due and unp aid;
            ,:'W HEREAS, a transcript of the judgment was filed on April 21, 20 16                                    with
 ~ the Clerk of the Coun ty of New York                          , i n which county the judgment was entered ; and
<N
<N
<N
I.()
:/n

0:::          ,:,WHEREAS,           a transcript             of the j udgment was docketed in the office of the Clerk of your county on
,...J
p..
        April 21, 2016
u
              N OW , THEREFORE,        _WE COMMAND YOU to satisfy the said judgment out of the real and persona l
-o    property of the above named Judgment debtor and the debts due to him; and that only th e property in which
 ~ said judgme n t debtor, who is not decea sed, has an intere st or the debt s owed to him shall be levied upon or s old
 ;f, hereunder; AND TO RETURN this execut ion to the clerk of the above capt ion ed court with in 60 days after
 1::
 0...
      iss uance unless service of this execution is mad e within that time or within extensio ns of t hat ti me made in
      writ in g by the attorney(s) for the judgment creditor.

 (!)
             Pursuant to CPLR ~ 5205(/), $2,850 of an account containin g direct deposit or electronic payments reason-
-5    ably identifiab le as stat utorily exempt paym ents, as defined in CPLR 5205(/)(2), is exe mpt from execution and the
.s... garn ishee cannot levy upon or restra in $2,85 0 in such an account .
  0
2i(.)
             Pursuant to CPLR ~ 5222(i), an exec ution shall not apply to an amount equal to or less than 90% of the
:     greater of 240 tim es the federal minimum hourly wage prescribed in the Fair Labor Standa rds Act of 1938 or 240
  ~ times the state minimum hourly wage prescrib ed in section Labor Law ~ 652 as in eff ect at the time the earnings
~ o are payable, except such part as a court determines to be unne cessary for the reasonable requirements oft hej udg-
  ::, ment debtor and his or her dependents .
.3
.~      D ated .-July 8, 2019                                                                                                         __ __ __.....................
                                                                                                                                                      ,_ ,,   .,
                                                                                                                                 The name signed must beprinted beneath.
 0
  C:
                                                                                     Nader Mobarg ha, Esq.


                                                                                               Atto rney( s) for J udgrnent Cr edit or
                                                                                                 Office and Post Off ice Add ress
                                                                                     Beys Liston & Mobargha LLP
        ,:,Dele1e if u1111
                        ecessWJ' in Ne ll' Yor k Cily .
                                                                                     641 Lexington Avenue , 14th Floor
                                                                                     New York , New York 10022
                                                        ENDORSEMENT
     Please take notice that the Jo/lowing named defe11da111s
                                                           were     1101   served with a summons herein. viz.:




 and that. as to them. the execution must be restricted as below prescribed.
     An execution against property shall not be levied upon the sole property of such a defendant. but it may be collected out of
 real and personal property owned by him jointly with the other defendants who were summoned or with any of them, and out of
 the real and personal property of the latter or any of them.




                                                                                                      A ttorney(s) for



 Name and Address of Garnishee




 Address of Judgment Debtor
 29 Beekman Place
 New York, New York 10022




 location of Property
 29 Beekman Place
 New York, New York 10022



INDEX NO. 652137 /2016                                  COURT OF NEW YORK                         COUNTY OF OF NEW YORK


                                                      execution
                                                   AGAINST PROPERTY


 AZADEH NASSER AZARI,
                                                                                                   LAW OFFICES OF
                                                                   PlaintiJ./M     Beys Liston & Mobargha LLP
                    agC1i11s1
 WANSDOWN PROPERTIES CORPORATION, N.V.

                                                                   D~feml,mt(s)

Sher(U.of any County                                            Allomey(s)for    Plaintiff/Judgment Creditor
Levy and collect as within directed                             OJ]ice and Post OJ]ice Addre:,s
                                                                641 Lexington Avenue, 14th Floor
                                                                New York, NY 10022
with interest from
besides yourfees, etc.                                          Dated and time received

                                                   ________________                                      Sheriff
